Case 1:20-cv-00981-PLM-RSK ECF No. 53, PageID.464 Filed 02/24/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ROBERT DAVIS,

        Plaintiff,
                                                    Case No. 1:20-cv-981
 v.
                                                    HONORABLE PAUL L. MALONEY
 JOCELYN BENSON, et al.,

        Defendants.
 ____________________________/


                       ORDER DISMISSING MOTION AS MOOT

       On January 7, 2021, Defendant Jocelyn Benson filed a motion to dismiss pursuant to Rule

12(b)(4) and (6) of the Federal Rules of Civil Procedure (ECF No. 30). On February 23, 2021, an

order dismissing Plaintiff’s claims against Defendant Benson issued pursuant to a stipulation

between Plaintiff and Defendant Benson (ECF No. 43). Accordingly,

       IT IS HEREBY ORDERED that the motion to dismiss (ECF No. 30) is DISMISSED AS

MOOT.

Dated: February 24, 2021                                   /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
